ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 05-074, concluding that DEMETRIOS J. KATS-IOS of KEARNY, who was admitted to the bar of this State in 1994, should be suspended from the practice of law for a period of six months for violating RPC 1.15(a) (failure to safeguard funds), RPC 8.1(a) (false statement to disciplinary authorities), RPC 8.4(b) (criminal act that reflects on honesty, trustworthiness or fitness as a lawyer); and RPC 8.4(c) (conduct involving dishonesty, fraud, deceit or misrepresentation);
And respondent having been ordered to show cause why he should not be disbarred or otherwise disciplined;
And the Court having determined from its review of the record that the appropriate quantum of discipline for respondent’s unethical conduct is a two-year suspension from practice;
And good cause appearing;
It is ORDERED that DEMETRIOS J. KATSIOS is suspended from the practice of law for a period of two years and until the *425further Order of the Court, effective January 30, 2006; and it is further
ORDERED that DEMETRIOS J. KATSIOS comply with Rule 1:20-20, dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule l:20-20(c), respondent’s failure to comply with the Affidavit of Compliance requirement of Rule l:20-20(b)(15) may (1) preclude the Disciplinary Review Board from considering respondent’s petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.